DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
The filing on 10/06/2021 amended claims 1, 8, 10-11, cancelled claims 2-3 and 7 and added claim 14.  Claims 1, 4-6 and 8-14 are pending and allowed.

Response to Arguments
Applicant’s arguments see Remarks, filed on 10/06/2021, with respect to claims 1, 10, and 11 have been fully considered and are persuasive.  The rejections of claims 1, 4-6 and 8-14 have been withdrawn. 

Allowance
Claims 1, 4-6 and 8-14 are allowed.
Regarding claims 1, 10, and 11, the closest prior art references, US 20190202348 A1, US 20200062173 A1, US 20190135169 A1, US 20180174460 A1, US 20190078373 A1, US 20180151009 A1, do not teach, by themselves or in combination with one another, “a controller unit configured to set a distance to an obstacle from the movable body as an upper limit of amount of opening a door of the movable body and determine the amount of opening that is suitable for a body size of an occupant within the upper limit, a communication unit configured to communicate with a portable device carried by an occupant who enters the movable body: and 
Claims 4-6 and 8, 9, 12-14 depend, directly or indirectly, on claims 1, 10, or 11; hence they are also allowed.


Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO-LUAN Q LE whose telephone number is (571)270-5362.  The examiner can normally be reached on Monday-Friday; 9:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton, can be reached on (571) 272 230303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Commissioner for Patents
P.O. Box 1450
Alexandria, Virginia 22313-1450

Or faxed to:
(571) 273-8300, (for formal communications intended for entry)
		Or:
(571) 273-7490, (for informal or draft communications, please label “PROPOSED” or “DRAFT”)

Hand-delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA  22314

/BAO-LUAN Q LE/
Primary Examiner, Art Unit 2882